Citation Nr: 0521124	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine with radiculopathy, claimed as a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which declined to 
reopen the veteran's previously denied claim of entitlement 
to the benefit currently sought on appeal.  In November 2002, 
the Board reopened the veteran's claim based on new and 
material evidence and remanded it to the RO for substantive 
review.  The RO denied the claim on the merits by 
supplemental statement of the case issued in January 2005, 
and the claim was returned to the Board.

The Board notes that in July 2004, the veteran indicated his 
desire to initiate a claim for service connection for 
diabetes mellitus.  To date, no action has been taken on this 
claim.  This is, therefore, referred to the RO for proper 
disposition. 


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's back 
disability was incurred or aggravated in service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his 
degenerative changes of the lumbar spine with radiculopathy 
were incurred in his active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that service connection for a back disability is 
warranted.   As such, a discussion of the VCAA is not needed.

Service Connection

The veteran contends that he fell during training exercises 
in service, injuring his back.  He further contends that he 
has experienced pain in his back ever since.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records confirm that the veteran fell in 
October 1965.  He reported to sick call with complaints of 
low back pain for a week and a half.  Upon examination, he 
reached full range of motion, but had muscle spasms.  He was 
given a profile for three days.  In January 1966, x-rays of 
the veteran's lumbosacral spine were taken, revealing no 
significant abnormalities.  The veteran still presented with 
muscle spasms which were most marked on extension.  The 
veteran's December 1965 separation examination notes that the 
spine was evaluated as normal.  

Available private medical records confirm that the veteran 
has received continual treatment for back pain since 1987.  
He has undergone several examinations, radiographic studies, 
magnetic resonance imaging (MRI) scans, and electromyograph 
studies, all of which confirm that he has degenerative 
changes in the lumbar spine with radiculopathy.  The question 
for the Board, then,  is whether a nexus exists between the 
veteran's in-service fall and his current back disability.  
The Board notes there are two competent opinions with respect 
to this issue of record.

In February 2002, the veteran's treating physician submitted 
a medical report and opinion.  He relayed the veteran's 
history of having experienced a fall during service which 
resulted in back pain.  He reviewed the veteran's private and 
VA medical records dating back to 1987.  The physician then 
reported the results of his physical examination of the 
veteran.  Based on this review and examination, the physician 
opined that due to the veteran's fall in service, he 
developed large rotational and compressive forces on his 
cervical and lumbosacral spine, producing increased 
intradiscal pressure, which have resulted in herniation and 
degeneration of the disks.

The veteran underwent VA spine examination in April 2004.  
The examiner thoroughly reviewed the claims file, as 
evidenced by his specific references from the veteran's 
service medical records and his post-service treatment 
records.  Range of motion testing results and objective 
observations of pain and weakness were noted.  Recent 
diagnostic testing from the claims file was reviewed.  

The examiner specifically referenced questions posed by the 
Board and answered each in significant detail.  With respect 
to the issue of a medical nexus to service, he discussed the 
acute and transitory nature of the veteran's in-service back 
pain.  He observed that there was an absence of any evidence 
of chronicity of low back pain or disorder since the 
veteran's discharge from service, especially during the year 
immediately following.  He also pointed out that the first 
complaint of pain did not come until the 1980's, several 
years after his service.  He concluded that the veteran's 
current disabilities were not related to his military 
service. 

The Board notes that the veteran has indicated he did receive 
treatment directly after service at a private hospital, which 
subsequently ceased to operate.  He attempted to retrieve 
records from this institution but was informed that all 
records had been destroyed.

The Board regards the opinions of the two examiners, who knew 
of the veteran's in-service fall and resulting back pain, who 
examined him, and who reviewed his medical records in great 
detail, as sufficient to place the evidence in equipoise as 
to whether there is a nexus, or link, between the veteran's 
currently diagnosed back disorder and his active duty 
military service. Each reviewed the substantial amount of 
medical evidence and specifically referred to the same.  Each 
offered medical principles in support of their opinions.  The 
Board emphasizes that, absent evidence to the contrary, the 
Board is not in a position to further question these 
opinions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Under the circumstances, giving the benefit of the doubt to 
the veteran, the Board concludes that the veteran's back 
disorder was incurred in service.  


ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine with radiculopathy is granted. 


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


